Citation Nr: 0824838	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
left knee which resulted in total bilateral arthroplasty, or 
knee replacement. 

2.  Entitlement to service connection for arthritis of the 
right knee which resulted in total bilateral arthroplasty, or 
knee replacement.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to the benefits 
currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing before 
the Board in April 2008, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn. 


FINDING OF FACT

Arthritis of the knees which resulted in total bilateral 
arthroplasty manifested many years after the veteran's 
military service, and is not otherwise attributable to that 
service. 


CONCLUSIONS OF LAW

1.  Arthritis of the left knee which resulted in total 
arthroplasty was not incurred in or aggravated by the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



2.  Arthritis of the right knee which resulted in total 
arthroplasty was not incurred in or aggravated by the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2005 and June 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2005 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection for arthritis and replacement of both 
knees; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide. 

The June 2006 notice informed the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Although this notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
October 2006 Statement of the Case and the March 2008 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  

The veteran has not received a VA examination, nor has a 
medical opinion been sought.  However, VA is only required to 
seek such evidence if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for rheumatoid arthritis, which 
has included total bilateral knee replacement.  However, the 
veteran's service treatment records do not show any diagnosis 
of arthritis during service.  There is no mention whatsoever 
of right knee pain, injury, or complaint during service.  
Instead, the only objective medical evidence of knee 
complaint during service is a left knee sprain in March 1974.  
There is no evidence to suggest an association between the 
veteran's later arthritis and the in-service knee sprain.  As 
will be more fully discussed below, there is also no credible 
evidence of any continuity of symptoms sufficient to warrant 
an exam.  As such, no VA examination is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 
38 U.S.C.A. § 5103A(d)(West 2002) and 38 C.F.R. § 3.159(c)(4) 
(2007).  The duty to assist has been fulfilled. 

Service Connection 

The veteran seeks service connection for arthritis of the 
knees, which he contends initially manifested in service and 
ultimately resulted in total bilateral knee replacement.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The record reflects that the veteran was diagnosed with 
severe arthritic process of both knees in October 1999.  See 
Private treatment record, October 1999.  The veteran later 
underwent surgical procedures to have both knees replaced, 
undergoing right knee surgery in April 2000 and left knee 
surgery in June of the same year.   See Adventist Medical 
Center operative reports, April and June 2000.  Following the 
surgical knee replacement, the evidence reflects a stable 
situation regarding condition of the knees, but notes 
continuing limitations to include flexion to only about 45 
degrees.  The evidence reflects no effusion and no point 
tenderness of either knee.  X-rays of the knee show normal 
appearing knee components and insert spaces.  A VA 
orthopaedic surgeon did note that the veteran has very thick 
patellas with essentially no patellar bone removed.  See 
Orthopaedic surgery consult report, April 2005.  While the 
current state of the veteran's arthritis diagnosis as it 
pertains to his knees is unclear, the Board will accept his 
prior diagnosis of rheumatoid arthritis resulting in 
bilateral total knee replacement as sufficient medical 
evidence of a current disability.  

One must then turn to an examination of whether the involved 
disease process, arthritis, began in military service or was 
otherwise aggravated by service.  The service treatment 
records contain no complaint whatsoever relating to the 
veteran's right knee during service.   Service connection 
cannot be granted for the right knee because there is no 
medical or lay evidence of in-service incurrence of disease 
or injury as it relates to that knee.  

As previously discussed above, the only objective medical 
findings in the service treatment records of knee-related 
injury was a left knee sprain in March 1974.  This condition 
apparently resolved, as the lower extremities were evaluated 
as normal upon examination more than one year later in 
September 1975, and again upon separation from service in 
February 1977.  Upon discharge, the veteran reported being in 
"very good" health and specifically denied having swollen 
or painful joints or a "trick" or locked knee.  

In regard to medical nexus, the evidence of record weighs 
against the veteran's claim that his arthritis relates in 
some way to his military service.  In his original claim for 
benefits, he stated that he believed that the minor physical 
problems that he experienced during military service 
"brought on" his current disability, but that he did not 
realize this until approximately 27 years after his military 
discharge.  See VA Form 21-526, July 2005.  The same form 
indicated that his knee disability began in June 1979, over 
two years after discharge from the military, and that the 
veteran first sought treatment for the disability in January 
1997.  The first evidence of record for complaints of knee 
pain was in October 1999 when the veteran reported a recent 
four year history of severe bilateral knee pain.  
Furthermore, in a March 2005 letter to Senator John McCain, 
the veteran stated that he "didn't think his disability was 
service connected because [he] never seriously injured 
[him]self in the service" and instead applied for service 
connection because he had heard of other veterans who had 
successfully applied for a change in status from not service 
connected to service connected.    

While the Board certainly acknowledges the pain and other 
physical limitations inherent in the veteran's arthritis 
diagnosis and subsequent total knee replacements, there is no 
medical evidence that the veteran's knee condition is related 
to his military service.  Without such medical evidence of 
nexus, direct service connection must be denied. 

Alternatively, presumptive service connection may be granted 
when an applicable chronic disease, here arthritis, manifests 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran 
separated from service in March 1977.  The evidence of record 
shows the earliest diagnosis of arthritis of the knees was in 
October 1999, more than 22 years after military service.  As 
such, presumptive service connection does not apply.



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for arthritis of the knees which resulted 
in bilateral total knee replacement is not warranted.


ORDER


Entitlement to service connection for arthritis of the left 
knee, which resulted in total bilateral arthroplasty, is 
denied. 

Entitlement to service connection for arthritis of the right 
knee, which resulted in total bilateral arthroplasty, is 
denied. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


